Citation Nr: 1211234	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Propriety of the termination of compensation based on fugitive felon status during the period from September 30, 2006 to December 6, 2006, for substitution or accrued benefits purposes.


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty in the United States Army, with active service from October 1966 to September 1969 and also served with the United States Public Health Service from July 1976 through October 1979.  The Veteran died in March 2010.  The Appellant is his surviving spouse.

In May 2010, the Board dismissed an appeal on this matter filed by the Veteran after it was informed of his death.  


REMAND

The Board finds that the case must be remanded for additional notice and development. 

The Veteran died on in March 2010.  Prior to his death, an April 2008 administrative decision terminated the Veteran's VA benefits due to fugitive felon status for the period from September 30, 2006, to December 6, 2006.  The Veteran filed a timely Notice of Disagreement and a Statement of the Case was issued to him in February 2008.  In March 2009 he filed a timely substantive appeal.  The appeal was certified to the Board in July 2009.  The Veteran died in March 2010.  In May 2010, the Board dismissed the claim.  

The appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), and burial benefits was received by the RO in March 2010.  

The Veteran filed a VA form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary, in September 2010 and again in December 2010.  

In December 2010, the RO received a letter from an attorney who claimed to have been "retained as counsel" for the Appellant.  In this letter, he referenced the claim for propriety of the termination of compensation based on fugitive felon status and asserted that Appellant sought to be "substituted as the appellant for purposes of processing the claim to completion."  

In a September 2010 rating decision, the RO granted service connection for the cause of the Veteran's death as well as basic eligibility for Dependents' Educational Assistance.  

The Board notes that the Appellant has no current designated representative before VA as she has not executed any proper designation despite having been informed that she has no such representative.  A power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a) (2011). 

Under the provisions of 38 U.S.C.A. § 5121A (West Supp. 2011), when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), (substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution, on February 15, 2011.  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule). 

Under the proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  Id.  (proposed to be codified at 38 C.F.R. § 3.1010(c)(2)).  However, VA recognizes that not all persons filing a claim for death benefits will wish to substitute for a deceased claimant (here, the Veteran).  Therefore, VA would provide an opportunity for a person to waive the right to substitute when he or she had filed a claim for accrued benefits, death pension, or Dependency and Indemnity Compensation (DIC), which VA would otherwise deem a request to substitute.  Id at 8668-69.  Further, the proposed 38 C.F.R. § 3.1010 would be consistent with the provisions of 38 U.S.C.A. § 5121A, because in no event would a person requesting to substitute be given less than one year from the date of the claimant's death in which to complete a request to substitute.  Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death. 

Thus, under 38 U.S.C.A. § 5121A and the proposed rule, the Board construes the appellant's VA Form 21-534 as a inferred request to substitute.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 38 C .F.R. § 20.101(a) (2011) (describing the Board's jurisdiction).  The RO has yet to determine whether the appellant meets the basic eligibility to substitute for the Veteran with regard to the appeals stemming from the April 2008 administrative decision.  A remand is therefore required to clarify whether the appellant is pursuing the claim denied in April 2008 as a substitute for the Veteran or on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (an accrued-benefits claimant has two options: request substitution or pursue a claim for accrued benefits). 

As discussed above, the Board dismissed the Veteran's appeal, as he has died.  See Fast Letter 10-30 (Aug. 10, 2010) (if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction (AOJ), and the AOJ will make a determination in the first instance regarding eligibility for substitution).  The AOJ has not made a determination as to the Appellant's actual eligibility to substitute in the appeal.  Consequently, the proper course at this juncture is to remand the claim for further development on the issue of substitution.

Accordingly, the case is REMANDED to the RO or the Appeals management Center (AMC) for the following action

1.  The AOJ should adjudicate the issue of substitution in the first instance and determine if substitution of the Appellant for the Veteran is proper.  The AOJ should refer to the Appellant's Form 21-534 as well as Fast Letter 10-30 (Aug. 10, 2010).

2.  If the request for substitution is denied, the AOJ should consider the Appellant's VA Form 21-534 as a request for accrued benefits and further adjudicate the issue on the title page of this decision.

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


